t c summary opinion united_states tax_court john j sweeney and donna l sweeney petitioners v commissioner of internal revenue respondent docket no 7510-15s filed date john j sweeney and donna l sweeney pro sese patrick f gallagher for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- all statutory references are to the internal_revenue_code code in effect for the tax_year at issue we round all dollar amounts to the nearest dollar ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs or respondent sent petitioners a notice_of_deficiency for determining a tax_deficiency of dollar_figure and a penalty of dollar_figure under sec_6662 and b the parties submitted before trial a stipulation of facts in which petitioners conceded that they had received dollar_figure of unreported income during and in which respondent conceded that peti- tioners were entitled to certain additional deductions these concessions genera- ted a revised tax_deficiency of dollar_figure which the parties have stipulated to be cor- rect after these concessions the only issue remaining for decision is whether pe- titioners are liable for an accuracy-related_penalty in the revised amount of dollar_figure we conclude that they are background we incorporate the stipulation of facts and the related exhibits by this refer- ence petitioners resided in massachusetts when they filed their timely petition with this court john j sweeney petitioner finished high school and had a talent for sales about years ago he began to specialize in the sale of long-term care insurance working principally from his home this type of insurance is offered by numerous underwriters and petitioner worked with his clients to decide which product was best for them if a client purchased a long-term-care insurance product the underwriter would pay commissions to petitioner for as long as the policy remained in force the underwriters typically reported these commission payments to petitioner and the irs on forms 1099-misc miscellaneous income petitioner also received wage income from one or more underwriters the underwriters reported this wage income to petitioner and the irs on forms w-2 wage and tax statement during good years petitioner earned substantial commission income and often received forms 1099-misc from as many a sec_12 different underwriters his business declined significantly during the recession as financially strapped consumers cut back on inessential purchases this falloff caused peti- tioners to endure financial stress they lost their home in and moved three times during the ensuing year they filed for bankruptcy in and received a discharge in for petitioner received a form_w-2 from genworth north america reporting wages of dollar_figure petitioner wife a nurse received a form_w-2 from jordan hospital reporting wages of dollar_figure petitioners timely filed form_1040 u s individual_income_tax_return for correctly reporting on line com- bined wages of dollar_figure petitioners included in their return a schedule c profit or loss from busi- ness reporting income and expenses of petitioner’s insurance sales business peti- tioner there reported gross_receipts of dollar_figure from insurance sales and total ex- penses of dollar_figure this produced a reported loss of dollar_figure the irs received forms 1099-misc from four payors reporting that they had paid petitioner during commissions or other income in the following amounts payor genworth life ins co john hancock life ins co medamerica ins co specialty planners inc total amount dollar_figure big_number big_number big_number big_number because of the mismatch between these amounts and petitioner’s reported schedule c gross_receipts the irs selected petitioners’ return for exami- nation in a timely notice_of_deficiency the irs determined that petitioners had omitted schedule c gross_receipts of dollar_figure ie dollar_figure dollar_figure petitioners concede that this adjustment is correct and that petitioner received unreported income of dollar_figure from the four payors listed above at trial petitioners acknowledged that they had received by mail the two forms w-2 reporting their wage income for but they testified that because of their frequent moves during they had not received all of the forms misc reporting petitioner’s commission income petitioner testified that he kept records for his insurance-sales business but said that these records consisted main- ly of expenses he testified that keeping track of his commission income was impossible because the checks arrived in small and variable amounts petitioners had their return prepared by a professional return preparer with whom they had a lengthy relationship they met with him to review the re- turn before it was filed petitioners acknowledged at trial that they did not care- fully examine the amounts of income and loss shown on this return petitioner admitted that he thought he had made a profit from his insurance-sales business during but he did not question the preparer about the loss of dollar_figure shown on line of the form_1040 neither petitioner could explain how the dollar_figure of gross_receipts reported on the schedule c was derived that amount bears no rela- tionship to any number on any of the forms 1099-misc and petitioner acknowledged that the reported gross_receipts of dollar_figure couldn’t possibly be right discussion the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 the understatement of income_tax in this case equals the stipulated deficiency of dollar_figure that amount exceeds dollar_figure which is greater than of dollar_figure the tax required to be shown on petitioners’ return respondent has thus carried his burden of production by demonstra- ting a substantial_understatement_of_income_tax see sec_7491 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite- the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in determining the existence of rea- sonable cause is the taxpayer’s effort to ascertain his or her tax_liability correctly sec_1_6664-4 income_tax regs reasonable_cause can be shown by good- faith reliance on the advice of a qualified_tax professional id paras b c to justify such reliance t he advice must be based upon all pertinent facts and circumstances id para c i other conditions that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id para b we find that petitioners did not make a good-faith effort to ascertain their tax_liability correctly petitioner had operated his insurance-sales business for years and he received commission income annually he received dollar_figure of commission income during yet he inexplicably reported only of this sum his alleged nonreceipt of the forms 1099-misc is not a defense many tax- payers receive taxable_income for which forms w-2 and forms 1099-misc are not provided but they are nevertheless obligated to report such income see eg ashmore v commissioner tcmemo_2016_36 at form_w-2 dennis v commissioner tcmemo_1997_275 73_tcm_3061 form 1099-misc du poux v commissioner tcmemo_1994_448 68_tcm_667 forms w-2 and 1099-misc had petitioner kept accurate records of his business income and expenses which sec_6001 required him to do non- receipt of the forms 1099-misc would not have mattered petitioners contend that they had reasonable_cause for failing to report dollar_figure of commission income because they relied on their return prepare to pre- pare their tax_return accurately this argument is unpersuasive for two reasons first petitioners did not establish that they supplied their preparer with all the information--specifically accurate records of petitioner’s insurance-sales busi- ness--needed to prepare a correct return see sec_1_6664-4 income_tax regs second even if petitioners had provided their preparer with all necessary information they did not act reasonably because they failed to review the com- pleted return before it was filed had petitioners made even a cursory review of that return they would have seen a loss of dollar_figure on line whereas petitioner believed that his insurance-sales business had been profitable and they would have seen gross_receipts of only dollar_figure on schedule c which petitioner admitted couldn’t possibly be right having declined to review their own return peti- tioners may not shift responsibility for its accuracy to their accountant see 144_tc_306 136_tc_585 88_tc_654 finding no reasonable_cause where review of return would have revealed omission of dividend income 70_tc_465 even if all data is furnished to the preparer the taxpayer still has a duty to read the return and make sure all income items are included aff’d 651_f2d_1233 6th cir to reflect the foregoing an appropriate decision will be entered
